Account: JAI MAHARAJ LTD DBA SCOTTIES ROCKWALL Address: 2860 Ridge Rd Rockwall, TX 75032 Phone: 972-722-5585 Contact: SAM RE: 90-day test of Global Smoothie Supply, Inc.'s ("GSS") S-3 Blending Equipment and Puree Supply Agreement Gentlemen, This letter confirms our agreement regarding your company's test of our S-3 smoothie blending equipment and puree products as follows: 1.GSS will furnish, install, and service the S-3 blending equipment a no cost to Scotties during the 90 day test period; 2.Scotties will purchase all puree needs from GSS; 3.Scotties is responsible for costs related to the site preparation; 4.GSS will have access to the S-3 blending equipment during business hours; 5.GSS retains title to S-3 blending equipment until GSS receives purchase price in full; 6.Scotties will share all pertinent information about the S-3 blending equipment, puree and customer experience during the test period; 7. Upon termination of the 90 day test, Scotties will enter into the purchase agreement attached hereto as exhibit "A;" and 8. Should Scotties fail to enter into the attached Purchase Agreement at the end of the 90 Test, GSS shall remove the S-3 blending equipment within 15 days of the conclusion of the test. TEST START DATE TEST END DATE Sincerely, /s/ David C.
